
	
		II
		110th CONGRESS
		1st Session
		S. 1516
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide environmental assistance to
		  non-Federal interests in the State of Colorado.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Colorado Water Infrastructure
			 Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of the Army, acting through the Chief of Engineers.
			(2)StateThe term State means the State
			 of Colorado.
			3.Program
			(a)EstablishmentThe Secretary may establish a pilot program
			 to provide environmental assistance to non-Federal interests in the
			 State.
			(b)Form of
			 assistanceAssistance under
			 this section may be provided in the form of design and construction assistance
			 for water-related environmental infrastructure and resource protection and
			 development projects in the State, including projects for—
				(1)wastewater treatment and related
			 facilities;
				(2)water supply and related facilities;
				(3)water conservation and related
			 facilities;
				(4)stormwater retention and
			 remediation;
				(5)environmental restoration; and
				(6)surface water resource protection and
			 development.
				(c)Public
			 ownership requirementThe
			 Secretary may provide assistance for a project under this section only if the
			 project is publicly owned.
			(d)Local
			 cooperation agreement
				(1)In
			 generalBefore providing
			 assistance under this section, the Secretary shall enter into a local
			 cooperation agreement with a non-Federal interest to provide for design and
			 construction of the project to be carried out with the assistance.
				(2)RequirementsEach local cooperation agreement entered
			 into under this subsection shall provide for the following:
					(A)PlanDevelopment by the Secretary, in
			 consultation and coordination with appropriate Federal and State officials, of
			 a facilities or resource protection and development plan, including appropriate
			 engineering plans and specifications.
					(B)Legal and
			 institutional structuresEstablishment of such legal and
			 institutional structures as are necessary to ensure the effective long-term
			 operation of the project by the non-Federal interest.
					(3)Cost
			 sharing
					(A)In
			 generalThe Federal share of
			 project costs under each local cooperation agreement entered into under this
			 subsection—
						(i)shall be 75 percent; and
						(ii)may be in the form of grants or
			 reimbursements of project costs.
						(B)Pre-cooperative
			 agreement activitiesThe
			 Federal share of the cost of activities carried out by the Secretary under this
			 section before the execution of a local cooperative agreement shall be 100
			 percent.
					(C)Credit for
			 design workThe non-Federal
			 interest shall receive credit, not to exceed 6 percent of the total
			 construction costs of a project, for the reasonable costs of design work
			 completed by the non-Federal interest before entering into a local cooperation
			 agreement with the Secretary for the project.
					(D)Credit for
			 interestIn case of a delay
			 in the funding of the Federal share of the costs of a project that is the
			 subject of an agreement under this section, the non-Federal interest shall
			 receive credit for reasonable interest incurred in providing the Federal share
			 of the costs of the project.
					(E)Land,
			 easements, and rights-of-way creditThe non-Federal interest shall receive
			 credit for land, easements, rights-of-way, and relocations toward the
			 non-Federal share of project costs (including all reasonable costs associated
			 with obtaining permits necessary for the construction, operation, and
			 maintenance of the project on publicly owned or controlled land), but not to
			 exceed 25 percent of total project costs.
					(F)Operation and
			 maintenanceThe non-Federal
			 share of operation and maintenance costs for projects constructed with
			 assistance provided under this section shall be 100 percent.
					(e)Applicability
			 of other Federal and State lawsNothing in this section waives, limits, or
			 otherwise affects the applicability of any provision of Federal or State law
			 that would otherwise apply to a project to be carried out with assistance
			 provided under this section.
			(f)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for the
			 period beginning with fiscal year 2008, to remain available until
			 expended.
			
